CTS Corporation
Form 10-Q
Third Quarter 2007

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT (10)(b)


 
AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
This Agreement (“Agreement”) is entered into this 12th day of September, 2007,
by and between CTS Corporation, an Indiana corporation (the “Company”), and
Donald K. Schwanz (“Executive”).
 
RECITALS
 
WHEREAS, the Company and Executive entered into that certain Employment
Agreement as of October 1, 2006 (the “Employment Agreement”); and
 
WHEREAS, the Company and Executive wish to amend the Employment Agreement to
comply with Section 409A of the Internal Revenue Code, as amended.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Employment Agreement is amended as follows, effective as of the date first
written above:
 
AMENDMENT
 
1.  Section 4(d) of the Employment Agreement is amended in its entirety to read
as follows:
 
 
(d)
Expense Reimbursement.  The Company shall reimburse Executive for all reasonable
business-related expenses incurred by Executive during the Employment Period
and, to the extent provided under paragraph 6 and paragraph 10(b), during the
Consulting Period and during Executive’s lifetime, respectively, in the course
of performing Executive’s duties under this Agreement that are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
applicable generally with respect to reporting and documentation of such
expenses.  Any such reimbursement shall be made not later than December 31 of
the calendar year following the calendar year in which Executive incurs the
expense.  In no event may the amount of expenses reimbursed by the Company in
one calendar year affect the amount of expenses eligible for reimbursement in
any other calendar year.

 
2.  Section 7(c)(vi) of the Employment Agreement is amended by adding the
following provision thereto:
 
Such present values will be determined as of January 1, 2008. The lump sum
payment (difference between A and B) shall be increased with interest, at the
interest rate specified in the SERP, for the period between January 1, 2008, and
the date of payment.
 
3.  Section 7(d)(i) of the Employment Agreement is amended in its entirety to
read as follows:
 
 
(i)
Executive or his estate or beneficiaries shall be entitled to a lump sum payment
in an amount equal to the amount of Base Salary Executive would have earned from
the Termination Date until December 31, 2007, payable within 90 days of the date
of Executive’s death or determination of Disability, as the case may be; and

 
1

--------------------------------------------------------------------------------


4.  Section 7(e) of the Employment Agreement is amended in its entirety to read
as follows:
 
 
(e)
Notwithstanding the provisions of paragraph 7:

 
 
(i)
If the Company determines in good faith that (A) any payment to Executive or his
estate or beneficiaries under this paragraph 7 does not qualify for the
“short-term deferral exception” or otherwise would constitute a “deferral of
compensation” under Section 409A of the Code, (B) Executive is a “specified
employee” (as such phrase is defined in Section 409A of the Code) and (C) delay
of such payment is required by Section 409A of the Code and is not already
provided for in this paragraph 7, Executive (or Executive’s estate or
beneficiary) will receive payment of such amounts upon the earlier of (X) the
first day of the seventh month following Executive’s “separation from service”
with the Company (as such phrase is defined in Section 409A of the Code) or (Y)
Executive’s death.

 
 
(ii)
It is expressly understood that the Company’s payment obligations under
paragraph 7 shall terminate and Executive’s right to such payments shall be
forfeited in the event Executive breaches any of his agreements in paragraph 8
hereof.

 
 
(iii)
Notwithstanding the foregoing, if the Release Agreement has not been executed
and all periods for revocation expired within the applicable “short term
deferral period” prescribed by Section 409A of the Code, Executive will forfeit
the payments prescribed by paragraphs 7(c)(ii), 7(c)(iii) and 7(c)(v), above.

 
5.  Section 23 of the Employment Agreement is amended in its entirety to read as
follows:
 
 
23.
Section 409A of the Code.  To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A of the Code.  This Agreement shall be construed in a manner to give
effect to such intention.  Reference to Section 409A of the Code includes any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 
6.  Exhibit B to the Employment Agreement (the “Release Agreement”) is amended
and restated in its entirety as attached hereto.
 
7.  Except as provided herein, the Employment Agreement remains in full force
and effect.
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.
 

  CTS CORPORATION          
 
By:
/s/ James L. Cummins       James L. Cummins       Senior Vice President
Administration          

 

             
 
By:
/s/ Donald K. Schwanz       Donald K. Schwanz       Executive          


 


 

2

--------------------------------------------------------------------------------


